In an action to recover damages for personal injuries suffered in an automobile accident, the plaintiff appeals from a judgment of the Supreme Court, Bangs County, entered June 2, 1959, upon a decision awarding plaintiff $3,500, after trial by the court without a jury. Plaintiff contends that the amount is inadequate, in that no award was made for a mass of tissue present in plaintiff’s spinal cord which, it is contended, was caused by the accident. The medical witnesses differed as to whether this mass consisted of granulation tissue result*724ing from injury in the automobile accident or whether it was a growth unrelated to the accident. Judgment affirmed, without costs. No opinion. Nolan) P. J., Ughetta, Pette and Brennan, JJ., concur.